Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-3-2006

Rogers v. Corbett
Precedential or Non-Precedential: Precedential

Docket No. 06-2241




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Rogers v. Corbett" (2006). 2006 Decisions. Paper 150.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/150


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                                No. 06-2241


               MARAKAY J. ROGERS, Esquire, Candidate
           for Governor of Pennsylvania; THE GREEN PARTY
            OF PENNSYLVANIA, c/o Paul Teese, Chair; THE
            CONSTITUTION PARTY OF PENNSYLVANIA;
                KEN V. KRAWCHUK; HAGAN SMITH,

                                                Appellants.
                                     v.

             THOMAS W. CORBETT, JR., Attorney General
      of Pennsylvania; COMMONWEALTH OF PENNSYLVANIA,
            c/o Office of the Attorney General of Pennsylvania;
      GOVERNOR EDWARD G. RENDELL; PEDRO A. CORTES,
               Secretary of Commonwealth of Pennsylvania



              On Appeal from the United States District Court
                  for the Middle District of Pennsylvania
                      District Court No. 06-cv-00066
                   District Judge: Hon. John E. Jones, III


                          Argued on July 10, 2006

                       Opinion Filed August 23, 2006

         Before: SMITH, ALDISERT, and ROTH, Circuit Judges


                                 ORDER

The petition for panel rehearing filed by appellants in the above-entitled case
having been submitted to the judges who participated in the decision of this Court and all

judges who concurred in the decision having asked for rehearing, the petition for panel

rehearing is granted so that the panel opinion can be amended.     In light of the panel

rehearing being granted, no action is taken on the petition for rehearing en banc filed on

September 5, 2006. The Court’s Opinion filed on August 23, 2006 is vacated and the

amended opinion is being filed at this time.



                                          By the Court,



                                               /s/ Jane R. Roth
                                                          Circuit Judge

Dated: November 3, 2006